Citation Nr: 0413988	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-10 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to October 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which denied service connection for a 
left knee disability.


REMAND

By a March 2003 decision, the Board determined that new and 
material evidence had been received, but that additional 
development was necessary with respect to the underlying 
claim of service connection for a left knee disorder.  The 
Board undertook this development pursuant to the authority 
granted by 38 C.F.R. § 19.9(a)(2).  Specifically, the veteran 
was accorded an orthopedic examination in May 2003, which 
addressed the etiology of his current left knee disorder.  
However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii). Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir., May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and held 
38 C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

In light of the Federal Circuit decision, the Board remanded 
the claim in September 2003 for the RO to consider the 
additional evidence in the first instance, to include the 
report of the May 2003 orthopedic examination.

In February 2004, the RO issued a Supplemental Statement of 
the Case in which it denied the veteran's claim based on the 
aforementioned orthopedic examination. 

The Board notes that the VA fee-basis clinician (Dr. James R. 
Burton) conducted a thorough examination and provided an 
exhaustive report.  He noted that the veteran's private 
physician linked his knee disability to an incident in 
service, but that he (the private physician) was apparently 
unaware of a more serious post-service injury in which the 
veteran fractured his tibial plateau while playing softball 
in 1966.  

Dr. Burton concludes his report by stating that "I would 
have to say that my opinion would be, based upon the records, 
that his present left knee condition is more than 50% related 
to the severe left knee injury that he sustained May 1966 
while playing softball." [Emphasis added].  This statement 
suggests that Dr. Burton compared the veteran's two injuries 
(the in service skiing accident and the post-service softball 
injury) and determined that based on the severity of the 
post-service injury, he opines that it is responsible for 
more than 50% of the veteran's current disability.  The Board 
notes that this is a misapplication of the threshold question 
at issue.  

The question at issue is whether it is at least as likely as 
not (i.e., whether there is a 50 percent or higher 
likelihood) that any part of the veteran's current disability 
began during or is related to any incident of service.  Since 
this question has not been adequately addressed, the RO 
should request that Dr. Burton provide an addendum to his 
report that clarifies his conclusion so that he addresses the 
aforementioned threshold question.  

The RO must also assure compliance with the requirements of 
the Veteran Claims assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  In order to comply under the VCAA, the veteran must 
be notified as to what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on his 
claim.

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for a left knee disorder since 
service.  After securing the necessary 
releases, all such records that are not 
already in the claims folder should be 
obtained.  

3.  The RO should provide Dr. James R. 
Burton of the Missoula Orthopedic Clinic 
with any additional records that are 
obtained.  Following a review of any 
additional medical evidence in the claims 
file, Dr. Burton should be asked to 
provide an addendum to his examination 
report that opines whether it is at least 
as likely as not (i.e., that there is a 50 
percent or higher likelihood) that any 
disability of the left knee, began during 
or is related to any incident of service.  
Dr. Burton should be asked to provide a 
rationale for any opinion expressed.  
  
If Dr. Burton is not available, the RO 
should arrange for another orthopedic 
examination for the purpose of addressing 
the above nexus question.

4. Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
left knee disability, with consideration 
of all of the evidence obtained since the 
June 2000 rating decision.    

6.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the February 2004 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




